     Case 1-17-46613-nhl       Doc 145      Filed 07/29/19    Entered 07/29/19 14:15:54




 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------- X
 In Re:                                    : Chapter 11
                                           :
 BRACHA CAB CORP., et al.                  : Case No.1-17-46613(NHL)
                                           :
                                           :
                                           :
                                           :
                                           :
                                           :
                                           :
                                           :
                                           :
 --------------------------------------x
                          CERTIFICATE OF SERVICE

       The undersigned certifies that on July 26, 2019, a copy of the Appellant’s Designation

of Record and Statement of Issues on Appeal from Bankruptcy Court was deposited in an

enclosed, properly addressed postage-paid envelope, and served by U.S. Post Office First-Class

Mail upon the following persons listed on the attached Service List.


Dated: July 29, 2019
                                             ABRAMS, FENSTERMAN, FENSTERMAN,
                                             EISMAN, FORMATO, FERRARA, WOLF &
                                             CARONE, LLP

                                             By:____s/Brian Thomas McCarthy______________
                                                Brian Thomas McCarthy (BM-4808)
                                                1 MetroTech Center, Suite 1701
                                                Brooklyn, New York 11201
                                                (718) 215-5300
                                                bmccarthy@abramslaw.com

                                             Attorneys for Ruben Elberg, individually, as the Co-
                                             Executor of the Estate of Jacob Elberg, as a
                                             creditor, as member of Royal One Real Estate LLC
                                             and Royal Real Estate Management LLC and as a
                                             co-Owner of Jarub Trans. Corp.
    Case 1-17-46613-nhl   Doc 145    Filed 07/29/19   Entered 07/29/19 14:15:54




                                    Service List

Dovber Cab Corp
1281 Carroll Street
Brooklyn, NY 11213-4207

Bracha Cab Corp
1281 Carroll Street
Brooklyn, NY 11213-4207

Dabri Trans Corp
1281 Carroll Street
Brooklyn, NY 11213-4207

Fit Taxi Corp
1281 Carroll Street
Brooklyn, NY 11213-4207

Fred Roth, CPA
333 Jericho Turnpike
Suite 122
Jericho, NY 11753-1104

Jackhel Cab Corp
1281 Carroll Street
Brooklyn, NY 11213-4207

Jarub Trans Corp
1281 Carroll Street
Brooklyn, NY 11213-4207

Lechaim Cab Corp
1281 Carroll Street
Brooklyn, NY 11213-4207

Merab Cab Corp
1281 Carroll Street
Brooklyn, NY 11213-4207

NY Canteen Taxi Corp
1281 Carroll Street
Brooklyn, NY 11213-4207

NY Energy Taxi Corp
1281 Carroll Street
Brooklyn, NY 11213-4207
     Case 1-17-46613-nhl     Doc 145   Filed 07/29/19   Entered 07/29/19 14:15:54




NY Genesis Taxi Corp
1281 Carroll Street
Brooklyn, NY 11213-4207



NY Stance Taxi Corp
1281 Carroll Street
Brooklyn, NY 11213-4207

NY State Department of Taxation & Finance
15 MetroTech Center
Brooklyn, NY 11201-3818

NY Tint Taxi Corp
1281 Carroll Street
Brooklyn, NY 11213-4207

Somyash Taxi Corp
1281 Carroll Street
Brooklyn, NY 11213-4207

Tamar Cab Corp
1281 Carroll Street
Brooklyn, NY 11213-4207

Capital One Equipment Finance Corp.
C/O Troutman Sanders LLP
Attn: Jonathan Forstot
875 Third Avenue
New York, NY 10022-7254

271-C Cadman Plaza East, Suite 1595
Brooklyn, NY 11201-1801

Capital One Equipment Finance Corp.
c/o Troutman Sanders LLP
875 Third Avenue
New York, NY 10022-6225

Capital One TMF
c/o Skadden Arps Slate
Meagher & Flom LLP
4 Times Square
New York, NY 10036-6518
     Case 1-17-46613-nhl    Doc 145   Filed 07/29/19   Entered 07/29/19 14:15:54




Capital One TMF
c/o Skadden Arps Slate
Meagher & Flom, LLP
4 Times Square
Brooklyn, NY 11213

Capital One Taxi
Medallion Finance
275 Broadhallow Rd
Melville, NY 11747-4808

Capital One Taxi
Medallion Finance
275 Broadhollow Rd
Melville, NY 11747-4808

Cheryl Worrel
c/o Burns and Harris
233 Broadway, Ste. 900
New York, NY 10279-0999

Douglas Arevalo
c/o Harold Chetrick P.C.
60 East 42nd Street
Suite 445
New York, NY 10165-0443

Esma Eiberg
c/o Robert W. Piken
Piken & Piken
630 Third Ave., 23rd Floor
New York, New York 10017-6731

Karl Devoe
c/o Barasch McGarry
Salzman & Penson
11 Park Place Ste 1801
New York, NY 10007-2811

Marc Augstin
c/o Krentsel & Guzman
17 Battery Place, Ste 604
New York, NY 10004-1135
     Case 1-17-46613-nhl      Doc 145      Filed 07/29/19   Entered 07/29/19 14:15:54




NYC Department of Finance
Tax, Audit and Enforcement Division
345 Adams Street, 10th Floor
Brooklyn, New York 11201-3739
Attn: Bankruptcy Unit

NYS Department of Taxation & Finance
Amanda Hiller
Deputy Commissioner and Counsel
15 MetroTech Center
Brooklyn, NY 11201-3818

New York State Department of Taxation & Fina
Bankruptcy Section
P O Box 5300
Albany New York 12205-0300

Office of the United States Trustee
Eastern District of NY (Brooklyn Office)
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014-9449
Progressive Insurance Co
c/o Feldman & Feldman, LLP
Attn: Jodi P. Feldman, Esq.
811 West Jericho Turnpike, Ste 201W
Smithtown, New York 11787-3227

Sholom Elberg
c/o Rivkin Radler LLP
926 RXR Plaza
Uniondale, NY 11556-0926

Bruce Weiner
Rosenberg Musso & Weiner LLP
26 Court Street
Suite 2211
Brooklyn, NY 11242-1122

Esma Elberg
1281 Carrol Street
Brooklyn, NY 11213-4207

Jack Margossian
301 Fieldstone Terrace
Wyckoff, NJ 07481-3503
    Case 1-17-46613-nhl     Doc 145   Filed 07/29/19   Entered 07/29/19 14:15:54




Lori Lapin Jones
98 cutter Mill Road
Suite 201 North
Great Neck, NY 11021-3010
